Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of New Examiner
Please note that the correspondence for this application has changed (see Correspondence section at the end).
Claim Status
The amended claim set filed 11/01/2022 is acknowledged. Claims 1-2 and 4-21 are currently pending. Of those, Claims 1, 4, 8, and 11 are amended, Claims 16-21 are new and Claim 15 is withdrawn. Claim 3 is cancelled.
Claims 1-2, 4-14, and 16-21 will be examined on the merits herein.
Response to Arguments
Applicant’s arguments filed 11/01/2022 have been considered. All prior rejections are withdrawn and a new grounds of rejection is laid out below. Relevant arguments are addressed below in conjunction with the current 103 rejection of the claims.
The examiner has noted that, in the applicant arguments, the applicants have submitted additional data to support their argument (pg. 10-14). Any data set forth for consideration that is not found in the specification should be submitted in the form of a 37 CFR 1.131 declaration. 37 C.F.R. 1.132 sets forth the general policy of the Office consistently followed for a long period of time of receiving affidavit evidence traversing rejections or objections. All affidavits or declarations presented which do not fall within or under other specific rules are to be treated or considered as falling under this rule. See also MPEP 716. This additional evidence has not been considered because it does not comply with rule 37 CFR 1.132. 
Priority
The applicant’s priority claim to foreign application EP15020097.0 acknowledged. The instant application is a divisional of application 15/736,691, which is a 371 of application PCT/EP2016/063776.
What follows is the examiner’s claim-by-claim analysis of effective filing date for the claims currently under examination. If the applicant disagrees with this examiner’s determination of effective filing date for any claim, the applicant may identify text within the prior applications that provides support the claimed language. The effective filing date for Claims 1-2, 4-6, 10-14, and 16-21 is 06/16/2015. The effective filing date for Claims 7-9 is 06/15/2016.
	For the following claim limitations, support cannot be found in the foreign application EP15020097.0; the earliest support found for these limitations is in the PCT application: In Claim 7, the limitation “S. flexneri 6885 (3a) and S. flexneri 10.8537 (6).” In Claim 8, “at least one further Shigella flexneri strain selected from the group consisting of 1b and 2b.” In Claim 9, the specific strains “S. flexneri STANSFIELD (serotype 1 b) and S. flexneri 69/50 (serotype 2b).”
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/26/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. A signed copy of the statement is attached with this action.
Claim Objections
Claims 1, 4, 8-10, and 13 are objected to because of the following informalities:
Regarding Claim 1, the acronym “GMMA” should be defined at its first use.
Regarding Claims 1, 4, and 10, when Claim 10 recites “the four types of GMMA” it is somewhat unclear which four types are intended, because no prior claim recites the number of types of GMMA. To increase the clarity of Claim 10, the examiner recommends explicitly discussing the number of types of GMMA intended at each step. For example, in Claim 1, “…(a) one or more types of purified Shigella sonnei GMMA, (b) one or more types of purified Shigella flexneri GMMA…” and in Claim 4, “comprises at least three types of Shigella flexneri GMMA, where the GMMA are purified…” However, other solutions could be found to increase the clarity of Claim 10.
Regarding Claim 8 and 13, the claims should read “further comprises” instead of “comprises” because they add additional elements not recited by Claim 1.
Appropriate correction is required.
Claim Interpretation
Regarding Claims 1 and 5, Claim 1 recites that “the Shigella GMMA are purified from a Shigella strain having one or more mutations resulting in inactivation of htrB.” The use of “are” indicates that this limitation applies to multiple Shigella GMMA; the broadest reasonable interpretation requires at least two Shigella GMMA to be purified from a ΔhtrB strain. Claim 5 limits Claim 1 by reciting a list of strains that the GMMA may be purified from. It is noted that only S. sonnei requires that the GMMA be purified from a ΔhtrB strain; the S. flexneri strains may either be either ΔhtrB or ΔmsbB. In order to include all the limitations of independent Claim 1, Claim 5 is being interpreted as implicitly requiring that at least one of the S. flexneri strains must be a ΔhtrB strain.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-9 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
	Regarding Claims 8-9, the claims require that the composition comprise “at least one further Shigella flexneri strain selected from the group consisting of 1b and 2b.” Claim 9 limits Claim 8 to specify two specific S. flexneri strains. The broadest reasonable interpretation of this claim requires that the composition comprise bacteria from these strains. It would not be reasonable to limit this claim to GMMA derived from these strains; that limitation is not recited in the claim and it is improper to limit the claim to only reflect the examples taught by the specification.
Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991). The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). See MPEP 2163.
The applicant does not reduce the invention to practice by providing examples of an immunogenic composition comprising S. flexneri bacteria. The applicant also fails to show that the invention was “ready for patenting.” The applicant does not suggest adding bacteria into the immunogenic composition. In fact, the instant specification teaches excluding bacteria from the GMMA-containing composition via a microfiltration step (pg. 18 ln. 27-29).
Because the applicant does not demonstrate a composition comprising the claimed S. flexneri strains and specifically removes bacteria from the composition, one skilled in the art at the time of filing would conclude that the inventors lacked possession of an invention comprising at least one Shigella flexneri strain from either group 1b or 2b, and only had possession of a composition comprising GMMA purified from these strains. Claims 8-9 are rejected for failing to demonstrate possession of the claimed invention. Applicant can obviate this rejection by amending Claim 8 to read: “…the composition comprises GMMA purified from at least one further Shigella flexneri strain…”
	Regarding Claims 16-17, the claims require that the modified, less toxic Lipid A is hexa-acylated lipid A where one of the acyl groups is substituted. Claim 17 limits Claim 16 by requiring that the substitution is that a lauroyl-chain is replaced by a palmitoleoyl chain. The requirements for demonstrating possession can be found in the prior rejection of Claims 8-9.
The applicant does not reduce the invention to practice by providing examples of immunogenic compositions comprising substituted hexa-acylated lipid A; the example GMMA do not contain detectable levels of hexa-acylated lipid A (pg. 28 ln. 22). 
The applicant also fails to show that the invention was “ready for patenting.” The applicant teaches that in S. flexneri ΔhtrB strains, the enzyme LpxP may generate hexa-acylated lipid A where the lauroyl-chain is replaced by a palmitoleoyl chain (pg. 5, ln. 18-24). However, the applicant does not disclose any ways to predict whether the LpxP gene will be activated in any given S. flexneri ΔhtrB strain. The applicant does not describe any method to activate or inactivate the LpxP gene (either through drugs, genetic manipulation of the bacterial strain, or any other method) in order to consistently generate the desired lipid A type.
A search of the literature at the time of filing reveals that neither the LpxP gene nor the palmitoleoylated lipid A variant had been studied in Shigella at the time of filing. Even outside of Shigella, the use of this enzyme to improve vaccine safety was not well known at the time of filing. Therefore, the prior art at the time of filing is not able to remedy this deficiency.
While the presence of an example reduced to practice is not required to demonstrate possession, the applicant’s teachings do not allow one skilled in the art to predict or control the production of GMMA comprising hexa-acylated lipid A where one of the acyl groups is substituted. As a result, one skilled in the art at the time of filing would conclude that the inventors lacked possession of an invention using hexa-acetylated lipid A where one of the acyl groups is substituted, and only had possession of an invention using penta-acetylated lipid A. Claims 16-17 are rejected for failing to demonstrate possession of the claimed invention.
Regarding Claim 18, the claim requires that GMMA be purified from at least one strain selected from the group consisting of 2a, 3a and 6, and that said purification result in the inactivation of ΔhtrB. The requirements for demonstrating possession can be found in the prior rejection of Claims 8-9.
The applicant fails to reduce the invention to practice. The applicant purifies GMMA from S. flexneri serotypes 2a, 3a and 6, including strains with the ΔhtrB mutation (pg. 31-32). The GMMA purification protocol is described on pg. 18-19. However, the applicant does not demonstrate a GMMA purification protocol that is capable of inactivation of the htrB gene.
	The applicant also fails to show that the invention was “ready for patenting.” The applicant’s GMMA purification method involves filtration and concentration steps. The applicant does not discuss any mechanism by which these steps could cause a genetic mutation. The applicant also does not describe any specific method or protocol used to generate their mutants. One skilled in the art at the time of filing would be aware of many routine cloning and mutagenesis techniques that could be used to generate ΔhtrB mutants. However, filtering and concentration steps are not generally known to the art to cause mutations and are not commonly used in for mutagenesis.
	 While the presence of an example reduced to practice is not required to demonstrate possession, the applicant’s teachings do not indicate the use of their GMMA purification protocol to create mutations. As a result, one skilled in the art at the time of filing would conclude that the inventors lacked possession of an invention where the purification results in the inactivation of ΔhtrB. Claims 18 is rejected for failing to demonstrate possession of the claimed invention. Applicant can obviate this rejection by amending Claim 18 to read: “…at least one strain selected from the group consisting of 2a, 3a and 6, and wherein the Shigella strain has one or more mutations resulting in inactivation of htrB.”; however, this amendment would fail to further limit the scope of Claim 1 and would raise 112(d) issues. If the applicant amends Claim 18, the examiner requests that the applicant review the claim to ensure it further limits the scope of Claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6-7, 11, 13-14, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gerke et al. (hereafter Gerke; US-20130052227-A1) in view of Livio et al. (hereafter Livio; 2014) as evidenced by Gerke et al. (WO-2011036564-A2), Koley et al. (hereafter Koley; WO-2014192031-A1), van de Waterbeemd et al. (hereafter van de Waterbeemd; 2010) and van der Pol et al. (hereafter van der Pol; 2015). The examiner notes that the US application by Gerke misspells S. sonnei as S. sonnies throughout. For example, in [0002], “Shigella are Gram-negative non-motile facultative anaerobic bacilli that fall into four serogroups: S. dysenteriae, S. flexneri, S. boydii and S. sonnies.” Gerke claims priority to a prior WIPO application (Gerke et al. ‘564), and the corresponding paragraph in the WIPO publication confirms that this is a typographical error by correctly spelling the bacteria as S. sonnei (‘564 pg. 1, ln. 6). For the sake of clarity, in this action the examiner will correct the typographical error in any quotations from Gerke.
	The teachings of Gerke are as follows:
	Regarding Claim 1, Gerke teaches an immunogenic composition that can be useful for vaccines [0005, 0015-0016]. The invention comprises blebs [0016] generated from a Shigella where the natural Tol-Pal system is disrupted, thereby causing the bacterium to release greater quantities of outer membrane blebs into its culture medium during bacterial replication [0021]. The instant specification teaches that to induce GMMA formation, the membrane structure is modified by the deletion of genes encoding key structural components, specifically tolR (pg. 6 ln. 10-12). Although Gerke doesn’t specifically refer to their blebs as GMMA, their blebs are also generated by deleting tolR [0021-0024], and so the blebs fall within the definition of GMMA provided by the applicants. Gerke teaches that the GMMA-containing vaccine can be created from both S. sonnei and S. flexneri [0026]. Specifically, Gerke teaches that the GMMA/blebs can be generated from S. flexneri serotype 2a [171].
	Gerke also teaches using aluminum hydroxide as an adjuvant [0065-0066].
Gerke also teaches that the bacteria may also be modified to make the lipopolysaccharide components less toxic in a human vaccine [0027-0028]. Specifically, Gerke teaches that inactivation of HtrB can be used to reduce the lipid A acylation, thereby reducing endotoxic activity [0028].
Regarding Claim 2, Gerke teaches the use of strains with penta-acetylated lipid A [0030-0033]. The examines notes that Gerke teaches that inactivation of htrB (ΔhtrB), as required by Claim 1, leads to strains with mainly tetra-acylated lipid A [0031]. In contrast, the instant specification teaches that the inactivation of htrB can lead to penta-acylated lipid A (pg. 5 ln. 16-17). The identical mutant must have identical properties (see MPEP 2112.01, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), and In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)), so it appears that a Shigella ΔhtrB mutant as in Claim 1 contains a mixture of tetra-acylated and penta-acylated lipid A, and is sufficient to anticipate the claim. If the ΔhtrB mutant does not contain any penta-acylated lipid A, Gerke teaches additional mutations that could be incorporated into the GMMA-generating bacterial strain in order to obtain the lipid A type preferred by Gerke [0030-0033].
Regarding Claim 6, the S. sonnei strain 53G may be used in the invention [0146].
Regarding Claim 7, the S. flexneri strain 2457T from serotype 2a may be used in the invention [0171].
Regarding Claim 11, the adjuvant may be aluminum hydroxide [0066].
Regarding Claim 13, Gerke teaches a composition that further comprises a pharmaceutically acceptable carrier [0055].
Regarding Claim 14, Gerke teaches the immunogenic composition may be a pharmaceutical composition [0055] or a vaccine [0013].
Regarding Claim 19, this claim is identical to Claim 1, except for the additional limitation that the aluminum adjuvant is selected from an enumerated list. The limitations that are shared with Claim 1 are taught by Gerke as laid out above. Gerke also teaches that the adjuvant may be aluminum hydroxide [0066].
Regarding Claims 20-21, the text of these limitations are identical to Claims 11 and 2, respectively, except for their dependence on Claim 19 instead of Claim 1. These claims are rejected for the reasons laid out above.
Gerke does not teach an immunogenic composition comprising multiple different GMMA, as required by Claims 1 and 19.
The teachings of Livio are as follows:
Regarding Claims 1 and 19, Livio teaches combining antigens from S. sonnei, S. flexneri 2a, S. flexneri 3a, and S. flexneri 6 into a multivalent vaccine in order to “provide broad direct coverage against these most common serotypes and indirect coverage against all but 1 (rare) remaining subserotype through shared S. flexneri group antigens” (Abstract). 
Regarding Claim 4, Livio teaches a quadrivalent vaccine comprising antigens from all three listed S. flexneri serotypes (Abstract).
Claim 8 is not included in this rejection because there is no motivation to include full bacteria into a GMMA-based immunological composition (see also the 112(a) rejection of Claim 8 above), but Livio also teaches that 89.4% of S. flexneri isolates are within one of the following five serotypes: 2a, 6, 3a, 2b, and 1b (Abstract). Therefore, Livio would also provide motivation to add GMMA from serotypes 2b and/or 1b.
	It would have been obvious for one skilled in the art at the time of filing to combine the multiple Shigella GMMA vaccines taught by Gerke into a single multivalent vaccine as taught by Livio. One skilled in the art would have been motivated to make this improvement because Livio specifically suggests that this combination could create a vaccine that provides broad-spectrum protection against Shigella infection (Abstract).
	One skilled in the art could have made this modification with a reasonable expectation of success. Gerke specifically suggests that previous work with mengococcal or other vesicle vaccines could offer pharmaceutical, posological and formulation guidance for administering blebs [0061].
Multivalent vaccines using outer membrane vesicles (OMVs) are well known to the art at the time of filing. Van der Pol reviews anti-Neisseria meningitidis OMV vaccines and summarizes the results from many promising OMV vaccine candidates, several of which are polyvalent (see Table 1 on pg. 1694 and Table 2 on pg. 1696-1697).
Specifically, van de Waterbeemd teaches a multivalent N. meningitidis vaccine can be created using OMVs derived from bacteria modified to have attenuated LPS toxicity and/or improved OMV yield (Abstract). Although the specific mutations used by van de Waterbeemd are different from those used in the claimed invention, the two ΔRΔL vaccines appear to be analogous to the instant GMMAs by virtue of containing mutations to increase OMV production and attenuate LPS toxicity, and by virtue of not being purified using a detergent (see instant specification pg. 4 ln. 5-8 for a discussion of GMMAs vs. detergent-extracted OMVs). The van de Waterbeemd vaccine raises an immune response in mice. See Methods section 2.4.2 on pg. 4812 for the vaccination protocol, and Table 2 on pg. 4814 for the results.
Finally, effective multivalent OMV vaccines are not limited to anti-N. meningitidis vaccines. Koley teaches a vaccine comprising OMVs from six serotypes of Shigella, including S. sonnei, S. flexneri 2a, S. flexneri 3a, and S. flexneri 6 [Abstract]. This vaccine was safe and effective in mice (see the section “Protective efficacy of MOMV” generally, and specifically the paragraph bridging pg. 8-9 and pg. 9 par. 2), and provides support that successful multivalent vesicle vaccines can be generated for Shigella rather than N. meningitidis.
	In summary, one skilled in the art at the time of fining would have had a reasonable expectation of success when combining the various GMMA taught by Gerke into a multivalent vaccine as taught by Livio because other GMMA-equivalent multivalent vaccines have been effective, other Shigella OMV multivalent vaccines have also been effective, and Gerke specifically teaches searching for guidance within this body of prior work.
In the Applicant’s Remarks, filed 11/01/2022 (hereafter Remarks), applicant argues against a similar rejection of Claims 1, 2, and 4-14 as being obvious over Scorza et al. (PLoS ONE, 6 June 2012, 7(6):e35616, hereinafter Scorza), Martin et al. (WO 2012/049662A1, hereinafter Martin) in view of Livio et al. (Clinical Infect. Dis., 1 Oct. 2014, 59(7):933-941, hereinafter Livio). Arguments relating to the suitability of Scorza et al. or Martin et al. are moot because those references are not being used in this rejection. The arguments related to the Livio or the combination of references are found unconvincing in relation to the current rejection for the following reasons:
First, applicant has argued that producing multi-valent vaccines is difficult in view of antigen interference. In this regard, Findlow and Borrow (Human Vaccines & Immunotherapeutics 12:1, 226-230; January 2016 - Appended to this paper) refer to bystander interference, i.e., that for combination vaccines, interference can cause a reduction in the immune response to each component of the combination - please see the section entitled "Bystander Interference" starting on page 228 for more detail (Remarks, paragraph bridging pg. 5-6). The examiner disagrees with the applicant’s assertion that Findlow and Borrow teaches that one skilled in the art would consider bystander interference a concern when producing the claimed multivalent vaccine. The Findlow and Borrow review is focused on polysaccharide-protein conjugate vaccines (pg. 226 “Introduction” par. 1). While the instant GMMA-based vaccines do contain both polysaccharides and proteins, the antigenic context of GMMAs (instant specification pg. 4 ln. 2-5) is much more complex than conjugate vaccines containing capsular polysaccharide with a single protein carrier (pg. 226 “Introduction” par. 1). Further, Findlow and Borrow teach that “vaccines differ in their response to bystander interference” (pg. 228 “Bystander Interference” section). In contrast to the bystander interference observed when using DTaP/Hib conjugate vaccines as reviewed by Findlow and Borrow, several multivalent OMV- and GMMA-based vaccines are effective at raising immune responses to multiple antigens, as discussed above. Therefore, one skilled in the art would believe there was a reasonable expectation of success, despite the known risk of bystander interference, when combining the several monovalent vesicle vaccines taught by Gerke into a single polyvalent vesicle vaccine formulation.
Second, applicant has argued that while both Martin and Livio might suggest that it would be advantageous to prepare vaccines against S. sonnei and S. flexneri strains, neither reference teaches or suggests the production of such a multi-valent vaccine. Rather, Livio merely identifies strains that are prevalent and indicates that targeting them is merely beneficial (Remarks, first point on pg. 6). The examiner agrees with this description of the teachings of Livio. However, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the current rejection, Livio is being used to suggest combining several GMMAs from specific Shigella species and serotypes into a multivalent vaccine; it is not being used to demonstrate the existence of such a vaccine.
Third, applicant has also argued that it is clear from the application as filed that GMMA are OMVs produced from strains having modifications including hyper-blebbing modifications. However, Livio indicates that the OMVs used therein are OMVs expressed from naturally occurring Shigella strains [and] there is no disclosure in Livio of modifying the strains used to produce the OMVs for the vaccine. Since the OMVs produced in Livio are produced from unmodified bacterial strains, the OMVs disclosed in Livio are NOMVs rather than GMMA, but page 6, lines 11-22 of the specification indicates that the yield of NOMVS is too low for practical vaccine production (Remarks, paragraph bridging p. 6-7, pg. 7 par. 2). The examiner agrees with this description of the teachings of Livio and the instant specification. However, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the current rejection, Livio is being used to suggest combining several GMMAs from specific Shigella species and serotypes into a multivalent vaccine; it is not being used to demonstrate a method of producing an OMV-based or GMMA-based vaccine.
Fourth, applicant has argued that in order to produce the vaccine of the invention (which comprises GMMA from at least one of S. flexneri strains 2a, 3a and 6) the skilled person would need to know how to produce S. flexneri strains that are able to produce GMMA and that comprise detoxified lipid A (pg. 7 par. 4). Applicant also cites Gasperini et al. (of record) to argue that it is nonobvious to design GMMA-producing strains that express detoxified lipid A because the required mutations can have a significant impact on bacterial fitness (final two paragraphs of pg. 7-pg. 8). In the current rejection, this argument is moot because Gerke specifically teaches GMMA that comprise detoxified lipid A, as laid out above.

Claims 1-2, 4, 5-8, 10-11, 13-14, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gerke et al. (hereafter Gerke; US-20130052227-A1) in view of Livio et al. (hereafter Livio; 2014) as applied to Claims 1-2, 4, 6-7, 11, 13-14, and 19-21 above, and further in view of van de Waterbeemd et al. (hereafter van de Waterbeemd; 2010).
The teachings of Gerke and Livio are laid out above. Briefly, the combination of Gerke and Livio teaches a multivalent vaccine comprising GMMA from S. sonnei and S. flexneri serotypes 2a, 3a, and 6, as required by Claim 4.
The combination of Gerke and Livio does not teach the ratios at which the GMMAs should be mixed, as required by Claim 10.
van de Waterbeemd teaches a multivalent N. meningitidis vaccine can be created using an aluminum adjuvant (pg. 4812 section 2.4.2) and OMVs derived from bacteria modified to have attenuated LPS toxicity and/or improved OMV yield (Abstract, Figure 1 on pg. 4811). Although the specific mutations used by van de Waterbeemd are different from those used in the claimed invention, the two ΔRΔL vaccines appear to be analogous to the instant GMMAs by virtue of containing mutations to increase OMV production and attenuate LPS toxicity, and by virtue of not being purified using a detergent (see instant specification pg. 4 ln. 5-8 for a discussion of GMMAs vs. detergent-extracted OMVs). This vaccine raises an immune response in mice. See Methods section 2.4.2 on pg. 4812 for the vaccination protocol, and Table 2 on pg. 4814 for the results. Further, van de Waterbeemd teaches that the three types of PorA antigen are mixed in a 1:1:1 ratio; the vaccines were prepared with 1.5 µg of each PorA subtype, for a total of 4.5 µg trivalent PorA per dose (pg. 4812 section 2.4.2). In summary, van de Waterbeemd teaches a multivalent GMMA-based vaccine in which the different antigens are mixed at a 1:1 ratio (a ratio between 1:4 and 4:1).
It would have been obvious for one skilled in the art to modify the quadrivalent GMMA Shigella vaccine taught by Gerke and Livio by mixing the different antigens in a 1:1 ratio as taught by van de Waterbeemd. One skilled in the art would know that in order to reduce the quadrivalent vaccine to practice, some ratio between the antigenic components must be chosen. Gerke specifically suggests that previous work with mengococcal or other vesicle vaccines could offer pharmaceutical, posological and formulation guidance for administering blebs [0061], so one skilled in the art would recognize van de Waterbeemd as a relevant reference. Finally, van de Waterbeemd teaches a vesicle vaccine that is very structurally similar to the vaccine of Gerke; the van de Waterbeemd vesicles appear to be analogous to GMMAs. Because the vaccines are so similar, one skilled in the art would be motivated to try the antigenic ratio taught by van de Waterbeemd with a reasonable expectation of success.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 4, 8, 13-14, and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2, 7, and 11 of U.S. Patent No. 11,339,367 in view of Livio et al. (hereafter Livio; 2014) and further in view of van de Waterbeemd et al. (hereafter van de Waterbeemd; 2010).
Regarding Claim 1, ‘367 Claims 1-2 teach a S. sonnei or S. flexneri bacterium that does not express TolR, and therefore can be used to generate GMMA. Further, ‘367 Claims 1 and 7 teach a S. sonnei or S. flexneri bacterium that is also a ΔhtrB strain, resulting in lipid A that is less toxic. ‘367 Claim 11 teaches a method for isolating S. sonnei or S. flexneri blebs from the bacteria of the invention.
Reference ‘367 does not teach the use of the Shigella blebs/GMMA in a quadrivalent vaccine, where the Shigella used is S. sonnei and at least one of S. flexneri serotypes 2a, 3a, and 6, as required by Claim 1 and its dependent claims.
Livio teaches that the field should develop a quadrivalent vaccine comprising antigens from S. sonnei and S. flexneri serotypes 2a, 3a, and 6 in order to generate a broadly protective vaccine (Abstract). Regarding Claims 1 and 19, Livio teaches combining antigens from S. sonnei, S. flexneri 2a, S. flexneri 3a, and S. flexneri 6 into a multivalent vaccine in order to “provide broad direct coverage against these most common serotypes and indirect coverage against all but 1 (rare) remaining subserotype through shared S. flexneri group antigens” (Abstract). Regarding Claim 4, Livio teaches a quadrivalent vaccine comprising antigens from all three listed S. flexneri serotypes (Abstract). Regarding Claim 8, Livio teaches that 89.4% of isolates are within one of the following five serotypes of S. flexneri: 2a, 6, 3a, 2b, and 1b (Abstract).
Van de Waterbeemd teaches a multivalent vaccine. Regarding Claims 13-14, the vaccine can be created using an excipient (pg. 4812 section 2.2), an aluminum adjuvant (pg. 4812 section 2.4.2) and OMVs derived from bacteria modified to have attenuated LPS toxicity and/or improved OMV yield (Abstract, Figure 1 on pg. 4811). Although the specific mutations used by van de Waterbeemd are different from those used in the claimed invention, the two ΔRΔL vaccines appear to be analogous to the instant GMMAs by virtue of containing mutations to increase OMV production and attenuate LPS toxicity, and by virtue of not being purified using a detergent (see instant specification pg. 4 ln. 5-8 for a discussion of GMMAs vs. detergent-extracted OMVs). This vaccine raises an immune response in mice. See Methods section 2.4.2 on pg. 4812 for the vaccination protocol, and Table 2 on pg. 4814 for the results.
It would have been obvious to one skilled in the art at the time of filing to use the blebs taught by ‘367 to generate a quadrivalent vaccine as taught by Livio by mimicking the specific vaccine implementation taught by van de Waterbeemd. To use the blebs/GMMA taught by ‘367 as an immunogenic composition as claimed, one skilled the art (1) would need to be motivated to make a vaccine and (2) would need to solve the technical problem of combining the blebs/GMMA with a pharmaceutically acceptable excipient and an adjuvant. One skilled in the art would be motivated to make a multivalent immunogenic composition containing the claimed Shigella components because Livio teaches using those Shigella serotypes could a broadly protective vaccine. One skilled in the art would be motivated to look to the art for similar vaccines that could be mimicked in order to have a reasonable expectation of success with their multivalent Shigella vaccine. Because the blebs/GMMA used in the van de Waterbeemd vaccine are so structurally similar to the blebs/GMMA taught by ‘367, one skilled in the art would find it obvious to use the teachings of van de Waterbeemd to solve the technical problem of combining the blebs/GMMA with a pharmaceutically acceptable excipient and an adjuvant.
Allowable Subject Matter
Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA NICOLE DICKENS whose telephone number is (571)272-0381. The examiner can normally be reached M-R 8:30-4:30, and every other F 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIA NICOLE DICKENS/Examiner, Art Unit 1645                                                                                                                                                                                                        
/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645